Name: Council Regulation (EC) No 1535/96 of 25 July 1996 amending Regulation (EC) No 3059/95 opening and providing for the administration of Community tariff quotas for certain agricultural and industrial products
 Type: Regulation
 Subject Matter: chemistry;  industrial structures and policy;  agricultural activity;  tariff policy
 Date Published: nan

 No L 191 /16 EN Official Journal of the European Communities 1 . 8 . 96 COUNCIL REGULATION (EC) No 1535/96 of 25 July 1996 amending Regulation (EC) No 3059/95 opening and providing for the administration of Community tariff quotas for certain agricultural and industrial products THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission , Whereas production in the Community of ferro ­ chromium containing by weight more than 4 % of carbon will remain in the course of 1996 unable to meet the requirements of the user industries in the Com ­ munity; whereas, consequently, Community supplies of this product will depend to a considerable extent on imports from third countries; whereas the most urgent Community requirements for the product in question should be met immediately on the most favourable terms; Whereas, by Regulation (EC) No 3059/95 ('), the Council opened, for 1996, Community tariff quotas for certain agricultural and industrial products; whereas the volume of the quota for ferro-chromium (Order No 09.2711 ) should be increased, HAS ADOPTED THIS REGULATION: Article 1 In Regulation (EC) No 3059/95 the table shown in the Annex shall be replaced, for Order No 09.2711 , by the table shown in the Annex to this Regulation . Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 July 1996. For the Council The President H. COVENEY (') OJ No L 326, 30. 12. 1995, p. 19. Regulation as amended by Regulation (EC) No 1253/96 (OJ No L 161 , 29. 6. 1996, p. 144). 1 . 8 . 96 f EN I Official Journal of the European Communities No L 191 /17 ANNEX Order number CN code Taric code Description Amount of quota Quota duty (%) Quota period 09.271 1 7202 41 10 7202 41 91 7202 41 99 Ferro-chromium  containing by weight more than 4 % of carbon 700 000 tonnes 0 1 . 1 . 31 . 12. 1996